Appeal from an order of the Clinton County Court which dismissed a writ of habeas corpus obtained by the relator. He was convicted in Westchester Comity Court on April 13,1931, of the crime of robbery, first degree, and sentenced to be confined in the Elmira State Reformatory to be dealt with according to law. He has been twice paroled and has twice violated his parole. On March 27, 1939, the Commissioner of Correction of the State under section 293 of the Correction Law transferred relator to Clinton Prison. The relator, on this appeal, raises the constitutionality of section 293. The order should be affirmed. Order unanimously affirmed. Present — Hill, P. J., Bliss, Heffernan, Sehenek and Foster, JJ.